Exhibit 10.2
SECURED LINE OF CREDIT PROMISSORY NOTE


U.S. $25,000,000.00 August 20, 2008


FOR VALUE RECEIVED, the undersigned, UNITED DEVELOPMENT FUNDING LAND OPPORTUNITY
FUND, L.P., a Delaware limited partnership (“Borrower”), hereby makes this
Secured Line of Credit Promissory Note (as it may be amended, modified, renewed,
extended, increased, superseded, or replaced from time to time, this “Note”) and
promises to pay to the order of UNITED DEVELOPMENT FUNDING III, L.P., a Delaware
limited partnership or its assigns (“Lender”), the sum of Twenty Five Million
and NO/100 Dollars ($25,000,000.00), or, if greater or less, the aggregate
outstanding principal amount of this Note, together with accrued, unpaid
interest thereon, pursuant to the terms and conditions set forth in this
Note.  All amounts are payable to Lender in lawful money of the United States of
America at the address for Lender provided in Section 1 of  this Note, or at
such other address as from time to time may be designated by Lender.


1.           Definitions.  In addition to the terms defined elsewhere in this
Note, the following terms have the meanings set forth below for purposes of this
Note:




“Accrued Interest Payments” means the monthly interest payments equal to the
amount of accrued interest on the outstanding principal balance of this Note,
calculated at the applicable rate of interest provided herein, and payable as
provided herein.


“Advance Request” shall mean Lender’s standard form of Advance Request for this
Note, as in effect from time to time, duly executed by an officer of Borrower
and including or accompanied by an Officer’s Certificate dated as of the date of
the Advance Request and as of the funding date.


“Base Rate” shall mean the lesser of (i) fifteen percent (15.0%), accrued
monthly and compounded annually, or (ii) the Highest Lawful Rate.


“Collateral” shall have the meaning given to such term in the Security
Agreement.


“Commitment” shall mean the aggregate amount of up to U.S. Twenty Five Million
and NO/100 Dollars ($25,000,000.00).


“Default Rate” shall mean the lesser of (i) eighteen percent (18%), accrued
monthly and compounded annually, or (ii) the Highest Lawful Rate.


“Disposition” shall mean any sale, lease, transfer, assignment, exchange or
conveyance in whole or in part.


“Effective Date” shall mean August 20, 2008.


1

--------------------------------------------------------------------------------


“Highest Lawful Rate” means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law, to the extent that it permits Lender to contract or charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all fees and expenses contracted for, charged, received, taken or
reserved by Lender in connection with the transaction relating to this Note and
the indebtedness evidenced hereby or by the other Loan Documents which are
treated as interest under applicable law.


“Investments” shall mean loans to and/or investments in entities that acquire,
entitle, develop and/or sell land or lots for the construction of single-family
residential homes.


“Lien” shall mean any lien, security interest, charge, tax lien, pledge,
encumbrance, conditional sales or other title retention arrangement or any other
interest in property designed to secure the repayment of indebtedness or the
satisfaction of any other obligation, whether arising by agreement or under any
statute or law, or otherwise.


“Loan” shall mean the amount of principal outstanding under this Note from time
to time, together with unpaid accrued interest thereon.


 
“Maturity Date” shall mean August 20, 2011.



“Officer’s Certificate” means a certificate duly executed by an authorized
officer on behalf of Borrower certifying that (i) no Event of Default has
occurred and is continuing under this Note, (ii) all representations and
warranties made by Borrower in this Note and the other Loan Documents are true
and correct in all respects, and (iii) Borrower has complied with and performed,
in all respects, all covenants, conditions and agreements which are then
required by this Note and the other Loan Documents to have been complied with or
performed.


“Senior Indebtedness” shall mean indebtedness owed to a Senior Lender.


“Senior Lender” means any bank, financial institution or other lender having
made a loan to any client of Borrower that has a senior position with respect to
the payment of any indebtedness and/or the priority of any Liens.


2.           Certain Loan Terms.  In addition all other terms and conditions set
forth herein, certain terms and conditions of this Note are set forth below:


Borrower’s Address                            1702 N. Collins Blvd., Suite 100
For Notice:                                             Richardson, Texas  75080
Attention:  Hollis M. Greenlaw
Facsimile No. 972-889-0162


2

--------------------------------------------------------------------------------


Lender's Address                                 1812 Cindy Lane, Suite 200
For Notice and Payment:                     Bedford, Texas 76021
Attention:  Ben Wissink
Facsimile No. 817-835-0380


Revolver:
This Note is a revolver and thus, Borrower may borrow, repay and then re-borrow
the available amount of the Commitment; provided,  however, that notwithstanding
anything else to the contrary contained herein, Lender has no obligation to make
any advance of principal to Borrower under this Note unless each of the
conditions precedent in Section 10 have been satisfied and/or fulfilled as
determined by Lender in its sole discretion.



Use of Proceeds:
The purpose of the Loan is to finance Borrower’s origination, purchase, holding
and selling of Investments.



3.           Origination Fee.  Borrower agrees to pay Lender an origination fee
equal to three percent (3%) of each advance or Commitment made under this Note
pursuant to that certain letter agreement dated as of the Effective Date (the
“Origination Fee Letter”), but in any event not to exceed $750,000.00 in the
aggregate; provided, that no further Origination Fee shall be due after total
advances or Commitment made under this Note exceed $25,000,000.00 in the
aggregate and further provided, that no origination fee shall be due on the
portion of the Commitment repaid and re-advanced under this Note.  The
origination fee due with respect to any advance shall be paid to Lender at or
prior to the date of Lender’s funding of such advance hereunder.


4.           Security; Loan Documents.  This Note is secured by, and entitled to
the benefits of, (i) a security agreement executed by Borrower in favor of
Lender dated as of the Effective Date (as it may be amended, modified, renewed,
extended, superseded, or replaced from time to time, the “Security Agreement”)
pursuant to which Borrower has granted to Lender, a security interest in the
Collateral, and (ii) for each Investment, an allonge, collateral assignment,
and/or such other documents, agreements, assignments and instruments as Lender
shall require in order to evidence, acknowledge or perfect its security interest
in the Collateral, as determined by Lender in its sole discretion (collectively,
as each may be amended, modified, renewed, extended, superseded, or replaced
from time to time, the “Collateral Documents”).  This Note, the Security
Agreement, the Collateral Documents, the Origination Fee Letter, all UCC
financing statements, amendments thereto and continuation statements
(collectively, “Financing Statements”) filed by or in favor of Lender, all
Advance Requests, all Officer’s Certificates, and all other instruments,
agreements, certificates, assignments and other agreements and documents
executed, entered into or delivered by any party in connection with this Note,
whether prior to, on or after the Effective Date, are collectively referred to
in this Note as the “Loan Documents”.


5.           Loan Expenses.


3

--------------------------------------------------------------------------------


(a)           To the extent not prohibited by applicable law, Borrower will pay
all reasonable costs and expenses and reimburse Lender for any and all
expenditures of every character incurred or expended from time to time,
regardless of whether an Event of Default shall have occurred, in connection
with any of the following (collectively, “Loan Expenses”):
 
(i)           the preparation, negotiation, documentation, closing, renewal,
revision, modification, increase, review or restructuring of any loan or credit
facility represented by or secured by the Loan Documents, including legal,
accounting, auditing, architectural, engineering, due diligence, title company,
and inspection services and disbursements, or in connection with collecting or
attempting to enforce or collect pursuant to any Loan Document;
 
(ii)           Lender’s evaluating, monitoring, administering and protecting the
Collateral or any other collateral granted or pledged as security for the Loan
or employing others to do so or to perform due diligence for Lender with respect
thereto; and
 
(iii)           Lender’s creating, perfecting and realizing upon Lender’s
security interest in, and the Liens on, the Collateral or any other collateral
granted or pledged as security for the Loan, and all costs and expenses relating
to Lender’s exercising any of its rights and remedies under any Loan Document or
at law, including all appraisal fees, consulting fees, filing fees, taxes,
brokerage fees and commissions, title review and abstract fees, litigation
report fees, UCC search fees, other fees and expenses incident to title
searches, reports and security interests, escrow fees, attorneys’ fees, legal
expenses, court costs, other fees and expenses incurred in connection with any
complete or partial liquidation of the Collateral or any other collateral
granted or pledged as security for the Loan, and all fees and expenses for any
professional services or any operations conducted in connection
therewith.  Notwithstanding the foregoing, no right or option granted by
Borrower to Lender or otherwise arising pursuant to any provision of any Loan
Document shall be deemed to impose or admit a duty on Lender to supervise,
monitor or control any aspect of the character or condition of the Collateral or
any other collateral granted or pledged as security for the Loan or any
operations conducted in connection with it for the benefit of Borrower or any
other person other than Lender.
 
(b)           Usury Savings Clause Applies.  Borrower agrees that Lender has
provided, and shall provide, separate and distinct consideration for the fees
and expenses described in Section 5(a) above and elsewhere in this Note and/or
that such fees and expenses represent bona fide fees and expenses incurred by
Lender.  Borrower and Lender further agree that such fees and expenses are not,
are not intended to be, and shall not be characterized as, interest or as
compensation for the use, forbearance or detention of money.  Despite the
foregoing and notwithstanding anything else in this Note and the other Loan
Documents to the contrary, if any fees or expenses charged or chargeable to
Borrower hereunder are determined to constitute interest and such fees or
expenses, when added to the interest charged hereunder, would cause the
aggregate interest charged hereunder to exceed the Highest Lawful  Rate, then
Section 13 of this Note shall automatically apply to reduce the interest charged
hereunder so as not to exceed the Highest Lawful Rate.


4

--------------------------------------------------------------------------------


6.           Advance Procedures.


(a)           Advances.  Subject to the other terms and conditions of this Note,
including, without limitation, Section 10, Lender agrees to make advances to
Borrower prior to the Maturity Date in an aggregate amount not to exceed the
available amount of the Commitment pursuant to the procedures set forth in
Section 6(b).  Notwithstanding anything else to the contrary contained herein,
Lender shall have no obligation to make any advance of Commitment to Borrower
under this Note unless each of the conditions precedent in Section 10 have been
satisfied and/or fulfilled as determined by Lender in its sole discretion.  Any
obligation of Lender to fund any amount of the Commitment shall terminate upon
the earlier of (i) Lender’s notification to Borrower of such termination, (ii)
the acceleration of this Note, or (iii) the Maturity Date.


(b)           Procedure for Borrowing.  Each advance of Commitment (other than
an advance to be applied to accrued interest due and owing to Lender under this
Note) shall be made pursuant to Borrower’s delivery of an Advance Request and
shall specify, in addition to any information requested on Lender’s standard
form of Advance Request, (i) the amount of the advance of Commitment so
requested, (ii) the requested funding date, and (iii) the use of proceeds.  Each
advance of Commitment made for the purpose of funding an Investment shall be
accompanied by Borrower’s due diligence materials with respect to the Investment
proposed to be funded and other documentation supporting the advance of
Commitment.  Borrower agrees to provide, or cause to be provided, all
information, documents and agreements as may be requested by Lender in
connection with each such Investment and each such request for an advance of
Commitment.  Notwithstanding the foregoing sentences of this Section 6(b) and
provided that an Event of Default has not occurred and is continuing under this
Note, on each date that an payment of accrued interest becomes due and owing to
Lender hereunder, Borrower agrees that Lender shall make, and is hereby
authorized by Borrower to make, advance(s) from the Commitment equal to the
amount of the accrued interest then due and owing to Lender, which amount shall
be applied to the accrued interest then due and owing to Lender, without
delivery of an Advance Request to Lender in connection with such advance.


(c)           Making of Advances upon Approval of Advance Request.  Subject to
the other terms and conditions of this Note, after receipt of an Advance Request
and upon approval by Lender of such Advance Request, which approval may be
withheld by Lender for any reason or for no reason, Lender shall make available
to Borrower, the amount of the requested advance of Commitment (or such lesser
amount than the requested amount that Lender has approved to be funded);
provided, however, that Lender shall have no obligation to make any advance of
Commitment unless each of the conditions precedent in Section 10 have been
satisfied and/or fulfilled as determined by Lender in its sole discretion.


5

--------------------------------------------------------------------------------


(d)           Discretionary Advances.  Lender is authorized to make advances
hereunder that Lender, in its sole discretion, deems necessary or desirable to
pay any Loan Expense or other amount chargeable to Borrower pursuant to the
terms of this Note or any other Loan Document (such advances made for the
foregoing purposes are referred to herein as the “Discretionary
Advances”).  Each Discretionary Advance shall, upon disbursement, automatically
constitute principal outstanding hereunder and cause a corresponding increase in
the aggregate amount of Borrower’s obligations hereunder (even if such
Discretionary Advance causes the aggregate amount outstanding hereunder to
exceed the face amount of this Note).  Borrower agrees that each Discretionary
Advance shall automatically reduce the available amount of Commitment available
hereunder.  The making by Lender of any Discretionary Advance shall not cure or
waive any Event of Default hereunder (except only for an Event of Default that
has been cured to Lender’s satisfaction as confirmed by Lender’s execution of a
written agreement specifically acknowledging and describing the Event of Default
so cured, and for an Event of Default that has been waived by Lender as
confirmed by Lender’s execution of a written agreement specifically
acknowledging and describing the Event of Default so waived).


(e)           Advance Schedule.  Attached to this Note as Schedule 1 is a list
of the Advances made under this Note, any payments applied to reduce principal
outstanding under this Note, and the aggregate amount of principal outstanding
under this Note prepaid by Lender (the “Advance Schedule”).  The Advance
Schedule shall be revised by Lender from time to time and, as so revised, shall
be conclusive and binding upon Borrower, absent manifest error.


7.           Interest; Payment.


(a)           Interest Rate.  The outstanding principal amount of this Note
shall bear interest on each day outstanding at the Base Rate in effect on such
day, unless the Default Rate shall apply.  Subject to the other provisions of
this Note, upon the occurrence and during the continuation of an Event of
Default, the outstanding principal amount of this Note shall, at Lender’s
option, automatically and without the necessity of notice, bear interest from
the date of such Event of Default at the Default Rate, until all such delinquent
amounts are paid and such Event of Default has been cured to Lender’s
satisfaction as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so cured, and or
waived by Lender as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so waived.


(b)           Payments.  Except earlier upon any acceleration of this Note:


(i)           Borrower promises to pay to Lender monthly Accrued Interest
Payments on the last day of each month for interest accrued during that month;
provided, however, that such monthly interest payments may be advanced by Lender
from the available amount of the Commitment pursuant to the procedures set forth
in Section 6(b) of this Note.


6

--------------------------------------------------------------------------------


(ii)           In addition to the payments required by the provisions of clause
(i) above, if the outstanding principal amount of this Note ever exceeds
$25,000,000.00, Borrower promises to pay immediately to Lender, the amount of
principal in excess of $25,000,000.00, on the date that such excess exists.


(iii)           In addition to the payments required by the provisions of
clauses (i) and (ii) above, Borrower promises to pay to Lender, the outstanding
principal balance of this Note, together with all accrued, unpaid interest
thereon, unpaid Loan Expenses and other unpaid amounts due hereunder, on or
prior to the Maturity Date.


(c)           Application of Payments.  Payments made on this Note will be
applied first to any unpaid collection costs, fees and other charges permitted
under this Note, next to unpaid, accrued interest, and last, to reduce the
principal outstanding under this Note, subject, however, to any adjustments
required or permitted by this Note or applicable law.


(d)           General.  Borrower will make each payment that it owes under this
Note to Lender (interest, any applicable fees and charges, and outstanding
principal) in full and in lawful money of the United States, without set-off,
deduction or counterclaim.  All payments shall be made by check or wire transfer
of immediately available funds.  Should any such payment become due and payable
on a day other than a business day, the date for such payment shall be extended
to the next succeeding business day, and, in the case of a payment of principal
or past-due interest, interest shall accrue and be payable on such amount for
the period of such extension.  Each such payment must be received by Lender not
later than 3:00 p.m., Dallas, Texas time on the date such payment becomes due
and payable.  Any payment received by Lender after such time will be deemed to
have been made on the next succeeding business day.


8.           Prepayment; Lender's Rights.  Borrower may prepay this Note, or any
portion of this Note, at any time and from time to time, without the payment of
any fee or penalty.


9.           Representations and Warranties.  Borrower represents and warrants
to Lender as follows:


(a)           Organization and Good Standing.  Borrower is a limited
partnership, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, having all limited partnership powers
required to carry on its business and to enter into and carry out the
transactions contemplated by this Note and the other Loan Documents.  Borrower
has taken all appropriate actions and complied in all material respects with all
laws applicable to it in each jurisdiction within and without outside the United
States where Borrower owns or leases any properties or conducts any business.


(b)           Authorization; Validity.  Borrower has the limited partnership
power, authority and legal right to execute, deliver and perform its obligations
under, this Note and the other Loan Documents.  The execution and delivery by
Borrower of the Loan Documents and the performance of its obligations under each
such Loan Document have been duly authorized by proper limited partnership
proceedings.  The Loan Documents to which Borrower is a party constitute the
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.


7

--------------------------------------------------------------------------------


(c)           Usury.  Borrower has been involved in the structure and
negotiation of the Note and the other Loan Documents.  It is the intention of
Borrower that all aspects of the Note and the other Loan Documents, and any
related transaction, comply with all laws, including, specifically, any
applicable usury laws.  If for any reason, it is determined by a governing
authority that the loan made pursuant to the Note and the other Loan Documents
is usurious in any manner, Borrower hereby represents that, as to Borrower, such
result was unintentional and the result of a bona fide mistake.


10.           Conditions Precedent to Advances of Commitment.  Borrower agrees
that, notwithstanding anything to the contrary contained herein or in the other
Loan Documents, Lender’s obligation to fund each advance of Commitment shall be
conditioned upon the satisfaction and/or fulfillment of each of the following
conditions, on and as of the funding date for the applicable advance of
Commitment:


(a)           the representations and warranties made in this Note and the other
Loan Documents by Borrower and in all certificates and other documents delivered
pursuant thereto, shall be true and correct in all material respects on and as
of the date of funding, as determined by Lender in its sole discretion;


(b)           all of the covenants and agreements contained in this Note and the
other Loan Documents to be complied with and performed as of the date hereof by
Borrower have been duly complied with and performed on and as of the date of
funding, as determined by Lender in its sole discretion;


(c)           no event constituting an Event of Default (without giving effect
to any grace or cure periods for such Event of Default provided herein or in the
other Loan Documents), shall have occurred and be continuing, as determined by
Lender in its sole discretion;


(d)           a duly authorized officer on behalf of Borrower shall have duly
executed and delivered to Lender, an Advance Request (including or accompanied
by an Officer’s Certificate), and all matters certified in the Advance Request
and Officer’s Certificate shall be true and correct in all respects;


(e)           on and as of the date of funding, all statements contained in all
Loan Documents and all other certificates, statements and data furnished to
Lender by or on behalf of Borrower or in connection with the transactions
contemplated by this Note or any of the other Loan Documents (including all of
the documents and information delivered to Lender in connection with an Advance
Request) shall be true and complete in all material respects, and there are no
facts or events known to Borrower which, if disclosed to Lender, would make such
statements, certificates or date untrue in any material respect;


8

--------------------------------------------------------------------------------


(f)            the requested advance of Commitment, if made, would not cause the
aggregate outstanding principal amount of this Note to exceed the Commitment;


(g)           as of the date of any such advance of Commitment, all of the Loan
Documents shall have been executed and delivered (including, without limitation,
all Collateral Documents with respect to the Investment being funded by Lender
with the proceeds of the advance), and shall be valid, enforceable and in full
force and effect;


(h)           Lender shall have approved the Advance Request, as determined by
Lender in its sole discretion (which approval may be withheld by Lender for any
reason or for no reason); and


(i)           Borrower shall have complied with each other request of Lender
made in connection with the advance of Commitment.


11.           Covenants.


(a)           Deliveries.  Borrower covenants and agrees with Lender that it
will deliver each of the following, on a quarterly basis, commencing with the
quarter ending September 30, 2008, in form and substance reasonably satisfactory
to Lender:


(i)           Summary of Loans.  A summary of each Investment made by Borrower,
including the name and material of information with respect to the client of
Borrower to whom the Investment is made and a summary of concentration of credit
by client and geographical region.


(ii)           Schedule of Maturities.  A summary of scheduled maturities for
each Investment and payment status for all Investments.


(iii)           Note Proceeds.  A summary of all proceeds of this Note that are
allocated by Borrower to each Investment.


(b)           Aggregate Investment-to-Value.  Borrower agrees that at no time
shall the sum of (i) all Investments, plus (ii) any Senior Indebtedness exceed
ninety percent (90%) of the market value of the property securing the
Investments.


(c)           Maximum Investment Amount.  No single Investment may exceed twenty
percent (20%) of the Commitment (i.e., $5,000,000.00).  Investments with any
single client of Borrower or group of related clients may not exceed twenty
percent (20%) of the Commitment (i.e., $5,000,000.00).


9

--------------------------------------------------------------------------------


(d)           Use of Proceeds.  The proceeds of this Note shall be used solely
to acquire Investments approved by Lender and for business and commercial
purposes approved by Lender that are related to Investments.  In no event shall
any funds advanced under this Note be used, directly or indirectly, by any
person for personal, family, household or agricultural purposes or for the
purpose, whether immediate, incidental or ultimate, of purchasing, acquiring or
carrying any “margin stock” (as such term is defined in Regulation U promulgated
by the Board of Governors of the Federal Reserve System).


12.           Default.


(a)           For purposes of this Note, the following events shall constitute
an “Event of Default”:


(i)           the default by Borrower in any payment required by this Note by
the fifth (5th) day following the date when due, whether on or prior to the
Maturity Date; or


(ii)           Borrower breaches any representation or warranty contained in
this Note or any other Loan Document, or fails to perform or observe any
covenant or agreement that is set forth in this Note or any other Loan Document,
and such breach if capable of being cured, is not cured within ten (10) days
after written notice of such breach is received from Lender; or


(iii)           the entry of a decree or order for relief by a court having
jurisdiction in respect of Borrower in an involuntary case under the federal
bankruptcy laws, as now or hereafter constituted, or any other applicable
federal or state bankruptcy, insolvency or other similar law, which is not
vacated or dismissed within thirty (30) days, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of Borrower for any substantial part of Borrower’s property, or
ordering the winding up or liquidation of such person's affairs; or


(iv)           the commencement by Borrower of a voluntary case under the
federal bankruptcy laws, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy, insolvency or other similar law, or the
consent by it to the appointment to or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of Borrower for any substantial part of its property, or the making by
Borrower of any assignment for the benefit of creditors, or the admission by
Borrower in writing of Borrower’s inability to pay its debts generally as they
become due; or


 
(v)
the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of all or a substantial
part of its assets or of any part of the Collateral in a proceeding brought
against or initiated by Borrower; or



10

--------------------------------------------------------------------------------


(vi)           Borrower is liquidated or winds up its affairs; or


(vii)           any Disposition of any Collateral occurs without the prior
written consent of Lender, unless the full amount of proceeds from such
Disposition of Collateral is paid by Borrower to Lender to reduce the
indebtedness of Borrower owing to Lender under this Note; or


(viii)          any Loan Document ceases to become valid, binding and
enforceable for any reason other than its release by Lender; or


(ix)           the sale or liquidation of all or substantially all of the assets
of Borrower, without the prior written consent of Lender or the payment in full
of the indebtedness of Borrower owing to Lender under this Note.


(b)           Upon the occurrence of an Event of Default described in subsection
(a)(iii), (iv) or (v) above, all obligations under this Note and the other Loan
Documents shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and any and all sureties, guarantors and
endorsers of this Note.  During the continuance of any other Event of Default,
then and in every such case Lender may do any or all of the following: (i)
declare the principal of this Note together with all accrued and unpaid interest
on the unpaid principal balance, and Loan Expenses and other amounts due to
Lender under this Note or the other Loan Documents, to be due and payable
immediately, and the same shall become and be due and payable, without notices,
demands for payment, presentations for payment, notices of payment default,
notices of intention to accelerate maturity, protest and notice of protest, and
any other notices of any kind, all of which are expressly waived by Borrower and
any and all sureties, guarantors and endorsers of this Note, and/or
(ii) exercise any or all of its rights under all or any of the Loan Documents,
and/or (iii) refuse to advance any additional funds hereunder, and/or (iv)
exercise any or all other rights and remedies available to Lender at law and at
equity, including, without limitation, such rights existing under the Uniform
Commercial Code.  No delay on the part of Lender in exercising any power under
this Note shall operate as a waiver of such power or right nor shall any single
or partial exercise of any power or right preclude further exercise of that
power or right.


(c)           If this Note is placed in the hands of an attorney for collection
after an Event of Default or failure to pay under this Note, or if all or any
part of the indebtedness represented hereby is proved, established or collected
in any court or in any bankruptcy, receivership, debtor relief, probate or other
court proceedings, Borrower and all endorsers, sureties and guarantors of this
Note, jointly and severally, agree to pay reasonable attorneys' fees and
collection costs to Lender in addition to the principal and interest payable
under this Note.


11

--------------------------------------------------------------------------------


13.           Usury Laws.


(a)           Notwithstanding anything to the contrary contained in this Note or
any other Loan Document, (i) this Note shall never bear interest in excess of
the Highest Lawful Rate, and (ii) if at any time the rate at which interest is
payable on this Note is limited by the Highest Lawful Rate by the foregoing
clause (i) or by reference to the Highest Lawful Rate in the definitions of Base
Rate and Default Rate, then this Note shall bear interest at the Highest Lawful
Rate and shall continue to bear interest at the Highest Lawful Rate until such
time as the total amount of interest accrued on this Note equals (but does not
exceed) the total amount of interest which would have accrued on this Note, had
there been no Highest Lawful Rate applicable to this Note.


(b)           It is the intention of the parties hereto that all aspects of this
Note and the other Loan Documents, and the transactions contemplated hereby and
thereby, comply with all laws, including, specifically, any applicable usury
laws.  In furtherance thereof, Borrower and Lender stipulate and agree that none
of the terms and provisions contained in this Note or the other Loan Documents
shall ever be construed to create a contract to pay for the use, forbearance, or
detention of money, or interest, in excess of the maximum amount of interest
permitted to be charged by applicable law in effect from time to time.  Neither
Borrower nor any present or future guarantors, endorsers, or other persons or
entities hereafter becoming liable for payment of Borrower’s obligations
hereunder and under the other Loan Documents shall ever be liable for unearned
interest thereon or shall ever be required to pay interest thereon in excess of
the maximum amount that may be lawfully charged under applicable law from time
to time in effect, and the provisions of this Section 13 shall control over all
other provisions of the Loan Documents that may be in conflict or apparent
conflict herewith.  Lender expressly disavows any intention to charge or collect
excessive unearned interest or finance charges in the event the maturity of this
Note is accelerated. If (i) the maturity of this Note is accelerated for any
reason, (ii) this Note is prepaid and as a result any amounts held to constitute
interest are determined to be in excess of the legal maximum, or (iii) Lender or
any other holder of this Note shall otherwise collect moneys which are
determined to constitute interest which would otherwise increase the interest
hereon to an amount in excess of that permitted to be charged by applicable law,
then all sums determined to constitute interest in excess of such legal limit
shall, without penalty, be promptly applied to reduce the then outstanding
principal of this Note or, at Lender's or such holder's option, promptly
returned to Borrower or the other payor thereof upon such determination. In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable law, Lender
and Borrower (and any other payors of this Note) shall to the greatest extent
permitted under applicable law, (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread the total amount of interest throughout the entire contemplated term of
this Note in accordance with the amounts outstanding from time to time hereunder
and the maximum legal rate of interest from time to time in effect under
applicable law in order to lawfully charge the maximum amount of interest
permitted under applicable law.  In the event applicable law provides for an
interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas Finance
Code”) as amended, for that day, the ceiling shall be the “weekly ceiling” as
defined in the Texas Finance Code.  As used in this section, the term
“applicable law” means the laws of the State of Texas or the laws of the United
States of America, whichever laws allow the greater interest, as such laws now
exist or may be changed or amended or come into effect in the future.


12

--------------------------------------------------------------------------------


14.           Further Assurances.  Borrower will, at its expense, to promptly
execute and deliver to Lender, all such other and further documents, agreements
and instruments, and shall deliver all such supplementary information,
including, without limitation, information with respect to Investments, as
Lender may request from time to time.


15.           Cumulative Remedies.  All rights and remedies that Lender is
afforded by reason of this Note and the other Loan Documents are separate and
cumulative and otherwise and may be pursued separately, successively, or
concurrently, as Lender deems advisable.  In addition, all such rights and
remedies are non-exclusive and shall in no way limit or prejudice Lender’s
ability to pursue any other legal or equitable rights or remedies that may be
available to Lender.


16.           Notice.  All notices and other communications under this Note will
be in writing and will be mailed by registered or certified mail, postage
prepaid, sent by facsimile, delivered personally by hand, or delivered by
nationally recognized overnight delivery service addressed to Borrower and
Lender, respectively, at the addresses set forth in Section 1 of this Note, or,
with respect to Borrower or Lender, to such other address as may have delivered
by one to the other for purposes of notice.  Each notice or other communication
will be treated as effective and as having been given and received (a) if sent
by mail, at the earlier of its receipt or three (3) business days after such
notice or other communication has been deposited in a regularly maintained
receptacle for deposit of United States mail, (b) if sent by facsimile, upon
written or electronic confirmation of facsimile transfer, (c) if delivered
personally by hand, upon written or electronic confirmation of delivery from the
Person delivering such notice or other communication, or (d) if sent by
nationally recognized overnight delivery service, upon written or electronic
confirmation of delivery from such service.


17.           Enforcement and Waiver by Lender.  Lender shall have the right at
all times to enforce the provisions of this Note and the other Loan Documents in
strict accordance with their respective terms, notwithstanding any conduct or
custom on the part of Lender in refraining from so doing at any time or
times.  The failure of Lender at any time or times to enforce its rights under
such provisions, strictly in accordance with the same, shall not be construed as
having created a custom or in any way or manner modified or waived the same.


18.           CHOICE OF LAW.  EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF SECURITY INTERESTS OR REMEDIES IN RESPECT OF ANY PARTICULAR
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS, THIS NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD
TO ITS CONFLICTS OF LAWS PROVISIONS.


13

--------------------------------------------------------------------------------


19.           JURISDICTION; VENUE.  BORROWER IRREVOCABLY AGREES THAT ANY LEGAL
PROCEEDING IN RESPECT OF THIS NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE BROUGHT
IN THE DISTRICT COURTS OF TARRANT COUNTY, TEXAS OR THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF TEXAS, FORT WORTH DIVISION (THE “SPECIFIED
COURTS”).  BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE SPECIFIED COURTS.  BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE THAT
THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
SPECIFIED COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND HEREBY IRREVOCABLY
AGREES TO A TRANSFER OF ALL SUCH PROCEEDINGS TO THE SPECIFIED COURTS.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF LENDER TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST BORROWER IN ANY JURISDICTION OR TO SERVE PROCESS IN
ANY MANNER PERMITTED BY APPLICABLE LAW.


20.           Counterparts.  This Note and each other Loan Document may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute but one and the same
instrument.


21.           Severability.  If any provision of this Note or any other Loan
Document shall be held invalid under any applicable laws, then all other terms
and provisions of this Note and the Loan Documents shall nevertheless remain
effective and shall be enforced to the fullest extent permitted by applicable
law.


22.           Amendments; Waivers.  No amendment or waiver of any provision of
this Note nor consent to any departure herefrom, shall in any event be effective
unless the same shall be in writing and signed by Lender, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.


23.           Binding Effect; Assignment. This Note and the other Loan Documents
shall be binding on Borrower and its successors and assigns, including, without
limitation, any receiver, trustee or debtor in possession of or for Borrower,
and shall inure to the benefit of Lender and its successors and
assigns.  Borrower shall not be entitled to transfer or assign this Note and the
other Loan Documents in whole or in part without the prior written consent of
Lender. This Note and the other Loan Documents are freely assignable and
transferable by Lender without the consent of Borrower.  Should the status,
composition, structure or name of Borrower change, this Note and the other Loan
Documents shall continue to be binding upon such person and also cover such
person under the new status composition, structure or name according to the
terms hereof and thereof.


24.           Captions.  The captions in this Note are for the convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.


14

--------------------------------------------------------------------------------


25.           Number of Gender or Words.  Except where the context indicates
otherwise, words in the singular number will include the plural and words in the
masculine gender will include the feminine and neutral, and vice versa, when
they should so apply.


26.           WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.  BORROWER HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT BORROWER MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY
TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR THE LOAN DOCUMENTS
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR ASSOCIATED HEREWITH OR
THEREWITH, BEFORE OR AFTER MATURITY OF THIS NOTE; (B) WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT BORROWER MAY HAVE TO CLAIM OR RECOVER IN
ANY SUCH LITIGATION ANY “SPECIAL DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES THAT
NEITHER LENDER NOR ANY REPRESENTATIVE OF LENDER OR COUNSEL FOR ANY PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT LENDER WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(D) ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO ENTER INTO THIS NOTE AND THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BASED
UPON, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION. AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL,
CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT
DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH BORROWER HAS EXPRESSLY PROMISED TO
PAY OR DELIVER TO LENDER HERETO.


27.           ACKNOWLEDGEMENT AND CONSENT TO PLEDGE.  THIS NOTE IS SUBJECT TO A
SECURITY INTEREST IN FAVOR OF, AND PLEDGED AS COLLATERAL TO, PREMIER BANK AND
ITS ASSIGNS (“PREMIER”).  BY EXECUTION HEREOF, BORROWER CONSENTS TO SUCH
SECURITY INTEREST AND PLEDGE OF THIS NOTE TO PREMIER, AND CONSENTS TO THE
ASSIGNMENT OF THIS NOTE TO PREMIER IN ACCORDANCE THEREWITH.


28.           ENTIRE AGREEMENT.  THIS NOTE AND THE OTHER LOAN DOCUMENTS TOGETHER
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES CONCERNING THE SUBJECT MATTER
HEREOF, AND ALL PRIOR DISCUSSIONS, AGREEMENTS AND STATEMENTS, WHETHER ORAL OR
WRITTEN, ARE MERGED INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES AND THIS NOTE AND THE OTHER LOAN
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 [The remainder of this page is intentionally left blank.]
 
15

--------------------------------------------------------------------------------


This Note has been executed by Borrower on this the ___ day of ___________,
2008, effective for all purposes as of the Effective Date.


BORROWER:


UNITED DEVELOPMENT FUNDING LAND OPPORTUNITY FUND, L.P.


By:           UDF Land GenPar, L.P.
Its:           General Partner


By:           UDF Land GP, LLC
Its:           General Partner


By:           UMTH Land Development, L.P.
Its:           Managing Member


By:           UMT Services, Inc.
Its:           General Partner




By:           /s/ Hollis Greenlaw
Name:     Hollis M. Greenlaw
Its:           President




              The terms of this Note are hereby accepted by Lender.


LENDER:


UNITED DEVELOPMENT FUNDING III, L.P.


By:           UMTH Land Development, L.P.
Its:           General Partner


By:           UMT Services, Inc.
Its:           General Partner




By:           /s/ Ben Wissink
Name:      Ben Wissink
Its:           Chief Operating Officer






16

--------------------------------------------------------------------------------


SCHEDULE 1


ADVANCE SCHEDULE




 
 
Date of
Advance
 
 
 
Amount Advanced
 
Date of Principal Repayment
 
Amount of
Principal Repayment
Aggregate Principal Amount Outstanding
                                                 








